Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments as filed 01/21/2021.
Response to Arguments
Applicant's arguments filed 01/21/2021 have been fully considered but they are not persuasive. 
In the Remarks:
Applicant gives their own interpretation of reference of record (Edge). See Remark page 9.  Applicant goes on to conclude that Edge does not disclose “transmitting position reference signals in different frequency bands in a position reference signal time period”. 
It is respectfully reminded that a method and apparatus are limited by the steps, structures and functionalities that are actively recited in the claims.  
Claim 11 and claim 18 are directed to a user equipment and steps performed at the user equipments. 
The Examiner appreciates Applicant’s best intentions to clarify the invention, however the Examiner is not aware of any limiting language pertaining the user equipment in question that involves the step of ““transmitting position reference signals in different frequency bands in a position reference signal time period”. None of that is recited as a limitation of the user equipment and the method thereof.  The specification as filed does not appear to illustrate the transmission of PRS as a job performed by the user equipment and the method for the user equipment.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (as discussed above) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Morever, the configuration information does not indicate any transmission in different frequency bands in a time period. 
As such the arguments are not persuasive. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13, 18, 20-22 is/are rejected under 35 U.S.C. 102(a1) as being unpatentable over Edge (US 2015/0296359).
As to claim 11:
Edge discloses a method performed at a user equipment (See Abstract, ¶0195 for example, flowchart in Fig. 11 and a UE’s perspective block diagram in Fig. 16) , said method comprising:

receiving position reference signal configuration information from a location server, (See at least ¶0085, 0197, receiving positioning assistance information at the UE from positioning server, the assistance information pertaining at least a plurality of PRS signals of a plurality of cells. This step is illustrated also in flowchart in Fig. 11, as discussed in ¶0143)

said position reference signal configuration information comprising:

an indication of a position reference signal time period during which a plurality of position reference signals are to be broadcast from a network node, (See ¶0195, the assistance data comprises at least PRS schedule of at least one or more base stations, i.e. start time, stop time, duration etc… for each of PRS occasions, see also at least Fig. 5 for an exemplary illustration of several PRS signals in the time domain of the at least one or more base stations. See also Fig. 3D)
an indication of a first frequency band and a first time period within which a first of said position reference signals is to be broadcast, (See at least ¶0089, 0195, 0143 at least one frequency identifier and number of DL frames for PRS signal of a reference cell)
 and an indication of at least one further frequency band and at least one further time period within which at least one further of said position reference signals is to be broadcast; (See at least ¶0195, 0143 the schedule transmitted to the UE further include information pertaining a plurality of additional PRS occasions for the given cell, such as a higher or a different frequency and start time of the said addition occasions.)

monitoring said first and said at least one further frequency bands during said indicated time periods for said position reference signals;  transmitting a response to receipt of said position reference signals towards said location server via the network node. (See at least ¶0085-0089, ¶0196, Fig. 16, step 1610, the UE monitors the identified cell using the above assistance data through measurements, and respond to the location server. See Fig. 1 or 2, ¶0062, 0064, UE communicates with servers and network entities via the base station/access point. All messages between the UE and the server(s) must go through the base station (cell tower) since the base stations eNBs serve as edge network node that provides coverages. )

Claim 20 is directed to a CRM containing instructions which when executed by a processor to perform the method claim 11 and thus is rejected by same reasoning. 

As to claim 18:
Edge discloses a user equipment (Fig. 12A) comprising:

a receiver (Fig. 12A, transceiver)  configured to receive position reference signal configuration information from a location server, (See at least ¶0085, 0197, receiving positioning assistance information at the UE from positioning server, the assistance information pertaining at least a plurality of PRS signals of a plurality of cells. This step is illustrated also in flowchart in Fig. 11, as discussed in ¶0143) said position reference signal configuration information comprising: an indication of a periodically repeating position reference signal time period during which a plurality of position reference signals are to be broadcast from a network node, (See ¶0195, the assistance data comprises at least PRS schedule of at least one or more base stations, i.e. start time, stop time, duration etc… for each of PRS occasions, see also at least Fig. 5 for an exemplary illustration of several PRS signals in the time domain of the at least one or more base stations. See also Fig. 3D)


an indication of a first frequency band and a first time period within which a first of said position reference signals is to be broadcast, (See at least ¶0089, 0195, 0143 at least one frequency identifier and number of DL frames for PRS signal of a reference cell) and an indication of at least one further frequency band and at least one further time period within which at least one further of said position reference signals is to be broadcast, said at least one further frequency band being different to said first frequency band; (See at least ¶0195, 0143 the schedule transmitted to the UE further include information pertaining a plurality of additional PRS occasions for the given cell, such as a higher or a different frequency and start time of the said addition occasions.) and

a processor (1210) configured to control said receiver to monitor said first and said at least one further frequency bands during said indicated time periods for said position reference signals; and
a transmitter (Fig. 12A, transceiver) configured to to transmit a response to receipt of said position reference signals towards said location server via the network node. . (See at least ¶0085-0089, ¶0196, Fig. 16, step 1610, the UE monitors the identified cell using the above assistance data through measurements, and respond to the location server. See Fig. 1 or 2, ¶0062, 0064, UE communicates with servers and network entities via the base station/access point. All messages between the UE and the server(s) must go through the base station (cell tower) since the base stations eNBs serve as edge network node that provides coverages. )


As to claim 12:
Edge discloses the method according to claim 11, said method further comprising:

receiving a plurality of position reference signal configuration information from at least one location server, each configuration information relating to a different network node; (See ¶0085-0090, 0195, Fig. 3D, the assistance information includes not only one PRS schedule of a cell, but also PRS schedules for a plurality of neighbor cells)

monitoring each of said first and said at least one further frequency bands during said indicated time periods for said position reference signals from each of said network nodes; and
transmitting towards said network nodes an indication of a time of receipt of each of said received position reference signals, (See at least 0085-0090, See ¶0150, 0195, Fig. 16, the UE measures the cells identified in the assistance data message using the above parameters and transmit OTDOA measurements back to the server)

As to claim 13:
Edge discloses the method according to claim 11, and regarding:
 said position reference signal configuration information further comprises an indication of a further first frequency band within which said position reference signal is to be broadcast within said first time period, and an indication of at least one additional frequency band within which one of said position reference signals is to be broadcast within said at least one further time period, said method comprising: monitoring each of said first, said further first, 
This claim is merely reciting another repetion for monitoring another PRS occasion occurs at another frequency and time. As seen in Fig. 5, there are a plurality of PRS occasions occurring at different time slot (subframe). In at least ¶0184, the assistance information includes further parameters defining further PRS occasions for a cell, such as a higher frequency, for which the UE measures and reports to the server.

As to claim 21:
Edge discloses all limitations of claim 18, wherein each position reference signal time period is a number of subframes. (See ¶0089, Fig. 3D, 389 - number of subframes)

As to claim 22:
Edge discloses all limitations of claim 18, wherein a position reference signal time period is denoted a position reference signal occasion. (See ¶0090, and as illustrated Fig. 5, PRS occasion)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edge (US 2015/0296359) in view of Leinonen et al. (US 2005/0255878).

As to claim 14:
Edge discloses the method according to claim 11, wherein however is silent on said user equipment is a low complexity user equipment with a narrowband transceiver, a bandwidth of said first and said at least one further frequency band each having a bandwidth equal to a bandwidth of said narrowband transceiver.

Leinonen however discloses a traditional non-smart cellular phone with GSM/narrowband transceiver for use in GSM network (Se at least claim 9, Fig. 6).

.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232.  The examiner can normally be reached on 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUAN M HUA/Primary Examiner, Art Unit 2645